DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on November 5th 2020 has been entered. Claims 1 - 20 have been amended with claims 1- 20 are currently pending.

Response to Arguments
35 U.S.C. §102
3.	Applicant's arguments, see Remarks pp. 9 -1, filed November 5th 2020, with
respect to the rejections of claims 1 – 3, 5 – 7, 10, 12 and 13 under 35 U.S.C. §102 have been fully considered and they are persuasive in part and non-persuasive in part
Applicant argues that Nguyen does not teach each and every limitation of the claims as amended; however, teaches away from the claims as amended. 
Examiner respectfully agrees that claims 1 – 3, 5, 10, 12 and 13 as amended are not fully taught by the Nguyen reference, however, claims 7 – 9 as amended are taught by the Nguyen reference as will be explained below.
In regards to claim 7, Nguyen teaches in paragraph [0021] putting a virtual machine in a suspended state by a virtual machine monitor. Creating a snapshot of it 
In regards to claim 8, Nguyen teaches different times in which the VM backup and application backups occur in that the VM backup occurs at the time of backup and adhoc requests for snapshots are made for the file system directory.
In regards to claim 9, Nguyen teaches in paragraph [0024], the blocks of the VM image is written separately from the metadata and the catalogue to the backup storage media and the discovery of raw data identified in one or more applications in selecting an application for backup. 
	Thus Nguyen does not teach away from applicants claimed invention in regards but rather is on all fours for the claims indicated above. More importantly, applicant’s argument that the Nguyen reference teaches away from the claimed invention is not a valid response to a 35 U.S.C. 102 rejection. 

35 U.S.C. §103
	Applicant argues that neither the combination of Nguyen or Hsu teach the foundational basis of the  limitations as recited in claims 4, 8, 9, 11 and 14 – 20. 
Examiner respectfully agrees

to Applicant's amendments and are made in view of Mitkar et al. (United States Patent Publication Number 20160154709) hereinafter Mitkar and also in view of Barak et al., (United States Patent Publication Number 20140096134) hereinafter Barak and in further view of Ayanam et al., (United States Patent Publication Number 20150095597) hereinafter Ayanam

Claim Rejection – 35 U.S.C. 102

4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would
be the same under either status.
	
s 7 - 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nguyen et al. (United States Patent Publication Number 20090313447) hereinafter Nguyen.
Regarding claim 7	Nguyen teaches a  non-transitory machine-readable medium (storage medium [0027]) storing instructions executable by a processing resource (one or more processors, or central processing units (CPUs), [0018]) to: place a selected application hosted by a virtual machine (VM) in a backup state (ABS., a backup application transmits a remote request to a virtual machine that includes an application to be backed up) (suspend the virtual machine [0021]) using a thin agent hosted by the VM; (The Virtual Machine Monitor VMM may support a command to suspend the virtual machine [0021]) in a VM backup image phase, (suspended   virtual machine [0021]) take a snapshot of the VM to generate a VM image; (In response to the command, the VMM may write an image of the virtual machine to the storage
device 22 ( e.g. the images 40 and 42 shown in FIG. 1), capturing the current state of the virtual machine and thus implicitly capturing the current state of the executing
application [0021]) (the image may be a snapshot of the state of the executing
application [0021]) resume the selected application using the thin agent; (A suspended virtual machine may be resumed using a resume command supported by the VMM [0023]) in an application backup phase, (Fig. 4, embodiment of a backup application during a backup of a virtual machine [0013]) extract from the VM image and store application blocks corresponding to the selected application; (the backup application may extract the identified objects from the backup image. [0053]) see [0028] a catalog of the objects and corresponding storage locations may be generated by the backup application 50 and stored as part of the backup of the corresponding virtual machine. Thus, the embodiment illustrated in FIG. 1 includes a catalog 62 as part of the backup for the virtual machine 16A and the catalog 64 as part of the backup for the virtual machine 16B and store the VM image independently (the backup application 50 may copy the backup image to the computer system 10 (block 118) [0050]) from the extracted and stored application blocks (identified objects [0053]) to enable the extracted and stored application blocks to restore the selected application to a normal state of operation independently of restoring the VM to a normal state of operation using the VM image (The backup application 50 may copy the objects identified by the user from the backup image (block 124). That is, based on the stored metadata and catalog, the backup
application 50 may extract the identified objects from the backup image. The backup application 50 may copy the selected objects to a temporary location (from which they
may be restored into the virtual machine) [0053])   
Regarding claim 8	Nguyen teaches the non-transitory machine-readable medium of claim 7
Nguyen further teaches  wherein the VM backup image (The backup for the virtual machine thus comprises at least the virtual machine image and the metadata

included in the backup of the virtual machine 16A. Similarly, a copy of the VM image 42 for the virtual machine 16B (backup image 56) and corresponding metadata 58 are
included in the backup of the virtual machine 16B. [0027])  and application backup phases occur at different times, (The backup application 50 may request the metadata describing the structure of the application's data (block 102). The metadata may be requested at the time of backup because the structure of the data may change
as data is generated by the application. For example, an email server may include additional folders; a filesystem's directory structure may be changed; or a database's schema may be changed. The backup application 50 may request a snapshot
from the VMM 18 (block 104). [0045]) wherein the VM is a virtual server, (An email server may similarly include a schema for storing messages and message folders on the virtual storage device 34 [0037]) and further comprising instructions to push the thin agent to the VM of a computing device (the VMM 18 may be responsible for
managing the virtual machines on a given computer system. The VMM 18 may schedule virtual machines for execution on the underlying hardware, using any scheduling scheme [0032]) using virtual machine tools hosted by the VM (For example, a time division multiplexed scheme may be used to assign time slots to each virtual machine. Additionally, the VMM 18 may handle the suspending and resuming of virtual
 and to store the application blocks (FIG. 2 also illustrate storage metadata 84 and the corresponding stored data 86. The storage metadata 84 may comprise data created by a filesystem or directory service, for example. In some embodiments, the storage metadata 84 may be the metadata supplied to the backup application 50. Alternatively, the storage metadata 84 may be part of the metadata,
along with one or more schemas 80/82. [0039]) before storing the VM image to a backup target device (The backup application 50 may write the virtual
machine image, the metadata, and the catalog to the backup storage medium 60 (block 108). It is noted that, while block 108 is shown at the end of the backup process, the image, metadata, and catalog may be written as each is received. [0047])  

Regarding claim 9	Nguyen teaches the non-transitory machine-readable medium of claim 8.
Nguyen further teaches  wherein the VM image comprises VM image blocks separate from the application blocks, (The virtual machine image is written separately  wherein the instructions to push the thin agent are further to push a non-persistent thin agent (the VMM 18 may be responsible for managing the virtual machines on a given computer system. The VMM 18 may schedule virtual machines for execution on
the underlying hardware, using any scheduling scheme [0032]) and further comprising instructions to, during the placing of the selected application in the backup state, (Fig. 4, embodiment of a backup application during a backup of a virtual machine [0013]) reference the application blocks from the VM image (Fig. 4, (104) request snapshot (vm image) from vmm [0045]) (Fig. 4, (106) using metadata , perform storage mapping on virtual storage devices in snapshot to create catalog [0046]) and, in an auto-discovery phase, identify one or more applications, (with the metadata, the backup application 50 may discover the organization of the "raw" data ( e.g. in the disk file 72 in the image 40) [0024]) the one or more applications comprising the selected application  (Microsoft Exchange or database server [0024])




Claim Rejections – 35 U.S.C. §103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

7. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating

Claims 1 – 3 and 5  are rejected under 35 U.S.C. 103 as being unpatentable over Mitkar et al., (United States Patent Publication Number 20160154709) hereinafter Mitkar in view of Barak et al., (United States Patent Publication Number 20140096134) hereinafter Barak.
Regarding claim 1 Mitkar teaches a method comprising: placing a selected application (a particular application [0199]) being hosted by a virtual machine (VM) (on a host [0361] see virtual machine (s) running on a physical host computing device (or "host machine") [0074]  in a backup state; (“saved state” [0063]) in a VM backup image phase, (point-in-time backup image [0020]) resuming the selected application; (Application 110 may then restart based on primary storage destination [0317]) in an application backup phase, ("copy-on-write" snapshots, [0195]) extracting from the VM image and  storing application blocks corresponding to the selected application, (Recall store 966 receives and stores data blocks or extents retrieved (or "recalled")  and storing the VM image independently from the extracted and stored application blocks (storing the backup image (e.g., 116-1) to secondary storage [0382]) to enable the extracted and stored application blocks to restore the selected application from the VM image independently of restoring the VM to a normal state of operation using the VM image (Fig. 10, (1012) On The Testbed Host Execute A Testbed Application (e.g., 710) Using The Exposed Pseudo-disk Over iSCSI Or FC As The Testbed Application's Recovery Data Source, Executing The Testbed Application With As-Needed r Backup Data - Yet Without Fully Restoring The Backup Image And Without Disturbing Primary Application 110, Primary Data 112, [0386])  
Mitkar does not fully disclose capturing a snapshot of the VM to generate a VM image of the VM;  
Barak teaches capturing a snapshot of the VM to generate a VM image of the VM; (rolling back guest virtual machine 107 to a previously saved state that is captured on a stored snapshot of guest virtual machine 107) [0063])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitaker to incorporate the teachings of Barak whereby   capturing a snapshot of the VM to 

Regarding claim 2 Mitkar in view of Barak teaches the method of claim 1.
Mitkar as modified further teaches  wherein the VM backup image (point-in-time backup image [0020]) and application backup phases ("copy-on-write" snapshots, [0195]) occur at different times, (point in time occurs at a particular point in time [0178]) (whilst the copy on write occurs when a block changes [0195] wherein the VM is a virtual server, (The hypervisor typically stores the data of virtual disks in files on the file system of the physical host machine, called virtual machine disk files (in the case of VMware virtual servers) or virtual hard disk image files (in the case of Microsoft virtual servers). [0076]) and wherein resuming the selected application (Application 110 may then restart based on primary storage destination [0317])
Mitkar does not fully disclose  further comprises bringing the selected application out of the backup state.  
	Barak teaches bringing the selected application out of the backup state.  (it
may be returned to an "active state" and network ports may be reopened for communication [0063])
 further comprises bringing the selected application out of the backup state.  By doing so the virtual machine's data may be changed even though the virtual machine is offline because virtual machine disks can be mounted and modified even during a non-active state. Barak [0016].

Regarding claim 3 Mitkar in view of Barak teaches the method of claim 1. 
Mitkar as modified teaches wherein the VM backup image (point-in-time backup image [0020]) and application backup phases ("copy-on-write" snapshots, [0195]) occur concurrently, (in certain embodiments, operations, acts, functions, or events can be performed concurrently, e.g., through multi-threaded processing, interrupt processing, or multiple processors or processor cores or on other parallel architectures, rather than sequentially. [0423]) referencing the application blocks from the VM image (to enable testbed application 710 to access backup data via an exposed pseudo-disk [0370]) and further comprising in an auto-discovery phase, (Fig. 12, (1206) Testbed Application Scans For Disks (e.g., Using Discovery Module 910) And r "Sees" The Exposed Pseudo-disk (e.g., 765-1) As A Local SCSI Storage  (e.g., SCSI Device Node 922) [0396]) identifying one or more applications, (testbed application [0361]) the one or more applications comprising the selected application ( application 710 may be a file system manager, such as Windows Explorer from Microsoft Corp; or any transactional application, such as an Oracle database from Oracle Corp.; or another application without limitation. [0361])
Mitkar as modified does not fully disclose wherein the VM image is generated from a snapshot of the VM, further comprising, during the placing of the selected application in the backup state
Barak teaches wherein the VM image is generated from a snapshot of the VM, further comprising, during the placing of the selected application in the backup state, (rolling back guest virtual machine 107 to a previously “saved state” that is captured on a stored snapshot of guest virtual machine 107) [0063])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitaker to incorporate the teachings of Barak wherein the VM image is generated from a snapshot of the VM, further comprising, during the placing of the selected application in the backup state. By doing so virtual machine integrity module 307 may attempt to return the guest virtual machine 107 to a compliant state by taking one or more remedial measures such as, for example, reverting guest virtual machine 107 to a previously saved snapshot, modifying data to meet integrity policies, and so forth. Barak [0038]

Regarding claim 5 Mitkar in view of Barak teaches the method of claim 1.
Mitkar as modified teaches  wherein the application backup phase ("copy-on-write" snapshots, [0195]) occurs before (certain operations, acts, events, or functions of any of the algorithms described herein can be performed in a different sequence, [0423]) the VM backup image phase, (point-in-time backup image [0020]) wherein the VM image is a mounted VM image, (Fig. 4, (415) At block 405, pseudo-disk 265 is mounted to the very same first mount point ( e.g., "/ dest") on client computing device 202 that was used to mount the primary storage destination volume at block 401 [0326])  further comprising restoring the selected application using the application blocks that are stored independently from the VM image (restoring the testbed application using the FC s the testbed application’s recovery data source [0380])

Claims 4 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Mitkar et al., (United States Patent Publication Number 20160154709) hereinafter Mitkar in view of Barak et al., (United States Patent Publication Number 20140096134) hereinafter Barak and in further view of Ayanam et al., (United States Patent Publication Number 20150095597) hereinafter Ayanam
Regarding claim 4 Mitkar in view of Barak teaches the method of claim 3. 
wherein the VM image comprises VM image blocks  (ABS., The enhanced pseudodisk driver creates the pseudo-disks, each one representing an associated point-in-time backup image residing in secondary
storage.) (Each dotted bold one-way arrow depicts a logical relationship between a secondary copy (point-in-time backup) 116 residing in secondary storage and a corresponding pseudo-disk 765 created on the secondary storage computing
device to represent the particular point-in-time backup in system 700. [0357]) separate from the application blocks, (primary application on primary storage device [0409]) wherein referencing the application blocks from the VM image (to enable testbed application 710 to access backup data via an exposed pseudo-disk [0370]) 
Mitkar does not fully disclose further comprises a de-duplication engine removing duplicated data blocks from the VM image, wherein the duplicated data blocks comprise both 2Application No. 16 183,544 Amendment and Response application blocks and VM image blocks, wherein at least one VM image block is different from the application blocks, and wherein at least one application block is different from the VM image blocks.  
Ayanam teaches further comprises a de-duplication engine removing duplicated data blocks from the VM image, (deduplicate the VM image data 182 stored in the RAM disk 180 [0091]) wherein the duplicated data blocks comprise both 2Application No. 16 183,544 Amendment and Response application blocks and VM image blocks, (vm image data 182 and other data stored in other storages of   wherein at least one VM image block is different from the application blocks, and wherein at least one application block is different from the VM image blocks  (the vm image data is different from other data stored in other storages areas [0091])
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Mitaker in view of Barak to incorporate the teachings of Ayanam wherein comprises a de-duplication engine removing duplicated data blocks from the VM image, wherein the duplicated data blocks comprise both   application blocks and VM image blocks, wherein at least one VM image block is different from the application blocks, and wherein at least one application block is different from the VM image blocks.  By doing so duplicate copies of repeating data are eliminated. Ayanam [0080]

Regarding claim 6 Mitkar in view of Barak teaches the method of claim 1, 
Mitkar as modified further teaches wherein the VM backup image phase (point-in-time backup image [0020]) occurs before (certain operations,  acts, events, or functions of any of the algorithms described herein can be performed in a different sequence [0423]) the application backup phase, ("copy-on-write" snapshots, [0195]) further comprising restoring the VM using VM image blocks from the VM image (restoring a backup copy of primary data previously generated by the application, based  and references to the selected application blocks that are stored independently from the VM image, (pointers that are able to map files and directories to specific memory locations ( e.g., to specific disk blocks) where the data resides, as it existed at the particular point in time. [0194]) (updating the destination volume with the changed data blocks from the second data structure [0414]) 
Mitkar as modified does not fully disclose and wherein a deduplication engine removes duplicated data blocks from the VM image, stores the de-duplicated blocks of the VM image and/or the application blocks to a backup storage device, and makes the application data blocks that are part of the VM image unavailable by saving the VM image to the backup storage device without including the application blocks as part of the VM image.  
Ayanam teaches and wherein a deduplication engine removes duplicated data blocks from the VM image, (deduplicate the VM image data 182 stored in the RAM disk 180 [0091])  stores the de-duplicated blocks of the VM image and/or the application blocks to a backup storage device, (storing the OS (not shown) and other applications of the storage server 120, such as the secondary backup VM image data 188 [0097]) and makes the application data blocks that are part of the VM image unavailable by saving the VM image to the backup storage device without including the application blocks as part of the VM image  (the system 100 may maintain a secondary copy of the VM image data 182 in the non-volatile remote storage 186 as the secondary backup VM image data 188. Since the remote storage 186 is separate from the storage server 120 [0099]) application data blocks will be stored in RAM at such a time on the local storage
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Mitaker in view of Barak to incorporate the teachings of Ayanam wherein a deduplication engine removes duplicated data blocks from the VM image, stores the de-duplicated blocks of the VM image and/or the application blocks to a backup storage device, and makes the application data blocks that are part of the VM image unavailable by saving the VM image to the backup storage device without including the application blocks as part of the VM image.  By doing so the secondary backup VM image data 188 provides further
insurance for the VM image data 182 in case that errors occur at the storage server 120. Ayanam [0099]

Claims 10, 12, 13 and 15 - 18  are rejected under 35 U.S.C. 103 as being 
unpatentable over Nguyen et  al. (United States Patent Publication Number 20090313447) hereinafter Nguyen in view of Mitkar et al., (United States Patent Publication Number 20160154709) hereinafter Mitkar 
Regarding claim 10 Nguyen teaches the non-transitory machine-readable medium of claim 7.
Nguyen does not fully disclose  wherein the VM backup image and application backup phases occur concurrently, wherein the VM image is generated from a snapshot of the VM, and further comprising instructions to discover the application using the thin agent and to store the VM image before storing the application blocks to a backup target device.  
	Mitkar teaches wherein the VM backup image (point-in-time backup image [0020])  and application backup phases ("copy-on-write" snapshots, [0195]) occur concurrently, (in certain embodiments, operations, acts, functions, or events can be performed concurrently, e.g., through multi-threaded processing, interrupt processing, or multiple processors or processor cores or on other parallel architectures, rather than sequentially [0423]) wherein the VM image is generated from a snapshot of the VM, (a snapshot may exist as a virtual file system, parallel to the actual file system [0196]) and further comprising instructions to discover the application using the thin agent (Discovery module 910 is an executable component that may be implemented in software and/or firmware and which executes on testbed host 702. The disk discovery utility 910 finds storage devices accessible to the testbed host, including pseudo-disks exposed over iSCSI or FC and residing on another device, such as secondary storage computing device 706. Application 710 may use this utility to find storage volumes that  and to store the VM image before storing the application blocks to a backup target device (certain operations, acts, events, or functions of any of the algorithms described herein can be performed in a different sequence, [0423]) (respective point-in-time backup images that reside in secondary storage [0363]) (a secondary copy 116 is a copy of application data created and stored subsequent to at least one other stored instance (e.g., subsequent to corresponding primary data 112 [0104])  
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Nguyen to incorporate the teachings of Mitkar wherein the VM backup image and application backup phases occur concurrently, wherein the VM image is generated from a snapshot of the VM, and further comprising instructions to discover the application using the thin agent and to store the VM image before storing the application blocks to a backup target device.  By doing so any number of secondary copies 116 may be exposed over one or more networks 701 to any number of testbed hosts 702. Correspondingly,
more than one testbed application 710 may be activated using an exposed pseudo-disk 765, operating autonomously from another application 710 using another pseudo-disk 765. Mitkar [0365]

Regarding claim 12 Nguyen teaches the non-transitory machine-readable medium of claim 7.
Nguyen does not fully disclose  wherein the application backup phase occurs before the VM backup image phase, wherein   the VM image is a mounted VM image, and wherein the instruction to store the application blocks and the VM image are further to store the application blocks before the VM image is stored to backup target device.  
	Mitkar teaches   wherein the application backup phase ("copy-on-write" snapshots, [0195]) occurs before (certain operations, acts, events, or functions of any of the algorithms described herein can be performed in a different sequence, [0423]) the VM backup image phase, (point-in-time backup image [0020]) wherein   the VM image is a mounted VM image, (Fig. 4, (405) Mount To The Same First Mount Point (e.g., /dest) A Pseudo-volume (e.g., Pseudo-disk 265 As Presented By Pseudo-Disk Driver 262) To Be Used By An Application As A Store For Primary Data [0326]) and wherein the instruction to store the application blocks (storing primary (production  data 112 comprising hosting primary (production) application 110 and/or file system 210 [0353]) and the VM image (Fig. 10, (1004) storing the backup image (e.g., 116-1) to secondary storage (e.g., 108). [0382]) are further to store the application blocks (a secondary copy 116 is a copy of application data created and stored subsequent to at least one
 before the VM image is stored to backup target device (Fig. 10, (1004) At block 1004, data agent 142 and enhanced media agent 744 generate a point-in-time block-level backup of a
primary data volume (e.g., 112) used by a primary (production) application, storing the backup image (e.g., 116-1) to secondary storage (e.g., 108). [0382])
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Nguyen to incorporate the teachings of Mitkar wherein the application backup phase occurs before the VM backup image phase, wherein   the VM image is a mounted VM image, and wherein the instruction to store the application blocks and the VM image are further to store the application blocks before the VM image is stored to backup target device.  By doing so the enhanced pseudo-disk driver 762 generates, on the secondary storage computing device 706, a pseudo-disk (e.g., 765-1), which points to and represents the
identified backup image (e.g., 116-1), and which includes data structures such an I/O buffer (e.g., 963). Mitkar [0384]

Regarding claim 13 Nguyen teaches the non-transitory machine-readable medium of claim 7.
Nguyen does not fully disclose wherein the VM backup image phase occurs before the application backup phase, and wherein the instruction to store the application blocks and the VM image are further to store the VM image before the application blocks are stored to backup target device.  
	Mitkar teaches wherein the VM backup image phase (point-in-time backup image [0020]) occurs before (certain operations, acts, events, or functions of any of the algorithms described herein can be performed in a different sequence, [0423]) the application backup phase, ("copy-on-write" snapshots, [0195]) and wherein the instruction to store the application blocks (storing primary (production  data 112 comprising hosting primary (production) application 110 and/or file system 210 [0353]) and the VM image (Fig. 10, (1004) storing the backup image (e.g., 116-1) to secondary storage (e.g., 108). [0382]) are further to store the VM image (Fig. 10, (1004) At block 1004, data agent 142 and enhanced media agent 744 generate a point-in-time block-level backup of a primary data volume (e.g., 112) used by a primary (production)
application, storing the backup image (e.g., 116-1) to secondary storage (e.g., 108). [0382]) before the application blocks are stored to backup target device (Recall store 966 receives and stores data blocks or extents retrieved (or "recalled") from the 
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Nguyen to incorporate the teachings of Mitkar wherein the VM backup image phase occurs before the application backup phase, and wherein the instruction to store the application blocks and the VM image are further to store the VM image before the application blocks are stored to backup target device.  By doing so the production environment is protected because it requires no changes to the primary application's host computing
device above and beyond traditional backup utilities, such as a data agent; accordingly, no pseudo-disk driver is installed thereon. Mitkar [0021].
Regarding claim 15 Nguyen teaches a system to backup a virtual machine (VM), comprising: a proxy to: (backup server [0010]) push a thin agent (a virtual machine monitor (VMM) 18. [0017]) to a first VM (Fig. 1. (113) virtual machine 16A [0018]) hosted by a computing device; (Fig. 1, (10) computer system [0010]) place a plurality of applications (email server such as Microsoft's Exchange Server, Database, Files System or Directory Services [0024]) hosted by the first VM (Fig. 1, Virtual Machine VM16A [0017])  in a backup state (ABS., a backup application transmits a remote request to a virtual machine that includes an application to be backed up) (suspend the virtual  using the thin agent; (In response to the command, the VMM may write an image of the virtual machine to the storage device 22 [0021]) in a VM backup image phase, (suspended  virtual machine [0021]) take a snapshot of the first VM to generate a VM image; (backup application 50 may use the VMM's snapshot capability
to obtain the data to be backed up, by backing up the image 40 or 42 written to the storage device 22 in response to a suspend command. [0024]) resume the plurality of applications using the thin agent; (A suspended virtual machine may be resumed using
a resume command supported by the VMM. In response to  the resume command, the VMM may read the image of the  suspended virtual machine from the storage device and may activate the virtual machine in the computer system [0023])  provide the extracted application data blocks  to a media server; (the backup application may extract the identified objects from the backup image. [0053]) see [0028] a catalog of the
objects and corresponding storage locations may be generated by the backup application 50 and stored as part of the backup of the corresponding virtual machine. Thus, the embodiment illustrated in FIG. 1 includes a catalog 62 as part of the backup for the virtual machine 16A and the catalog 64 as part of the backup for the virtual machine 16B. and provide the VM image to the media server; (Fig. 5, (118) Copy VM Image to
Computer System [0050]) 
mount the VM image; in an application backup phase, extract, from the VM image that is mounted, application data blocks corresponding to the plurality of applications; and the media server to: perform a de-duplication operation on the VM image and the extracted application data blocks to remove duplicated data blocks and provide de-duplicated application data blocks; and store the de-duplicated application data blocks independently from the VM image to enable the extracted and stored application data blocks to restore each of the plurality of applications to a normal state of operation independently of restoring the first VM to a normal state of operation using the VM image
	Mitkar teaches mount the VM image; (Fig. 4, (405) Mount To The Same First Mount Point (e.g., /dest) A Pseudo-volume (e.g., Pseudo-disk 265 As Presented By Pseudo-Disk Driver 262) [0326])  in an application backup phase, ("copy-on-write" snapshots, [0195]) extract, from the VM image that is mounted, application data blocks corresponding to the plurality of applications; (Recall store 966 receives and stores data blocks or extents retrieved (or "recalled") from the corresponding point-in-time backup image 116-1 with which the pseudo-disk is associated [0378]) and the media server to: perform a de-duplication operation on the VM image and the extracted application data blocks to remove duplicated data blocks and provide de-duplicated application data blocks; (the information management system 100 implements "target-side" deduplication by deduplicating data (e.g., secondary copies  and store the de-duplicated application data blocks independently from the VM image (Recall store 966 receives and stores data blocks or extents retrieved (or "recalled") from the corresponding point-in-time backup image 116-1 with which the pseudo-disk is associated [0378]) in one or more backup storage devices (secondary storage devices 108. [0203]) to enable the extracted and stored application data blocks to restore (Fig. 5, (515) Supply The Block/Extent From The Recall Store [0343]) (Fig. 5, (517) Periodically Copy Restored Blocks From Primary [0342]) each of the plurality of applications to a normal state of operation independently of restoring the first VM to a normal state of operation using the VM image.  (hosted email services, or hosted productivity applications or other hosted applications [0099])
	It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Nguyen to incorporate the teachings of Mitkar wherein mount the VM image; in an application backup phase, extract, from the VM image that is mounted, application data blocks corresponding to the plurality of applications; and the media server to: perform a de-duplication operation on the VM image and the extracted application data blocks to remove duplicated data blocks and provide de-duplicated application data blocks; and store the de-duplicated application data blocks independently from the VM image to enable the extracted and stored application data blocks to restore each of the plurality 

Regarding claim 16 Nguyen in view of Mitkar teaches the system of claim 15.
Nguyen further teaches  wherein the VM image comprises VM image blocks separate from the application data blocks, (The virtual machine image is written separately from the metadata and the catalogue to the backup storage medium [0047])  wherein the media server (backup server [0017]) stores the VM image (vm image [0027]) independently from the extracted application data blocks in separate backup storage devices, (The backup application 50 may use the VMM's snapshot capability
to obtain the data to be backed up, by backing up the image 40 or 42 written to the storage device 22 in response to a suspend command. Additionally, the backup application 50 may obtain metadata from the application (or applications)
executing within the virtual machine 16A-16B that is being backed-up. In general, the metadata may describe the logical structure of the application data that is being backed up. [0024]) wherein the proxy (backup server [0010]) to push the thin agent is further to push the thin agent (a virtual machine monitor (VMM) 18. [0017]) using a virtual network, (virtual machines such as the virtual machines 16B-16C) [0030]) and wherein the thin agent (a virtual machine monitor (VMM) 18. [0017]) places a database (a database [0024]) accessed by the plurality of applications (one or more applications [0035]) in a consistent state (to provide a consistent state for the application. [0053]) in which each of the plurality of applications (one or more applications [0035]) transfers application data from volatile memory to non-volatile memory  (a paging system
in which various pages of the memory storing the virtual machine may be paged out to local storage in the computer system) [0021])
	Nguyen does not fully teach wherein the application backup phase occurs before the VM backup image phase
	Mitkar teaches wherein the application backup phase ("copy-on-write" snapshots, [0195]) occurs before (certain operations, acts, events, or functions of any of the algorithms described herein can be performed in a different sequence, [0423]) the VM backup image phase (point-in-time backup image [0020])
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Nguyen to incorporate the teachings of Mitkar wherein the application backup phase occurs before the VM backup image phase. By doing so no kernel and/or operating system changes


Regarding claim 17 Nguyen in view of Mitkar teaches the system of claim 15. Nguyen as modified further teaches wherein the proxy (backup server [0012])
provides the extracted  application data blocks and VM image to the media server at different times, (the backup application may extract the identified objects from the
backup image. [0053]) see [0028] a catalog of the objects and corresponding storage locations may be generated by the backup application 50 and stored as part of the
backup of the corresponding virtual machine. Thus, the embodiment illustrated in FIG. 1 includes a catalog 62 as part of the backup for the virtual machine 16A and the catalog 64 as part of the backup for the virtual machine 16B.
Nguyen does not fully disclose wherein the VM backup image and application backup phases occur at different times, wherein the first VM is a virtual server, wherein the media server is further to generate a hash- map to associate the application data blocks to the plurality of applications and VM image data blocks and wherein the hash map provides, for a selected application block, a reference to a second application block or VM image block having identical binary bits.  
wherein the VM backup image (point-in-time backup image [0020]) and application backup phases ("copy-on-write" snapshots, [0195]) occur at different times, (point in time occurs at a particular point in time [0178]) (whilst the copy on write occurs when a block changes [0195]) wherein the first VM is a virtual server, wherein the media server is further to generate a hash- map to associate the application data blocks to the plurality of applications (the information management system 100 may calculate and/or store signatures (e.g., hashes or cryptographically unique IDs) corresponding to the individual data blocks in a database and compare the signatures instead of comparing entire data blocks. [0202]) and VM image data blocks (Any number of pseudodisks 765 [0364]) and wherein the hash map (signatures (e.g., hashes or cryptographically unique IDs [0202]) provides, for a selected application block, a reference to a second application block or VM image block (pointers that
are able to map files and directories to specific memory locations ( e.g., to specific disk blocks) where the data resides, [0194]) having identical binary bits (deduplicated copies [0188])
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Nguyen to incorporate the teachings of Mitkar wherein the VM backup image and application backup phases occur at different times, wherein the first VM is a virtual server, wherein 
or secondary copy data is achieved. Mitkar [0136]

Regarding claim 18 Nguyen in view of Mitkar teaches the system of claim 16.
Nguyen as modified , teaches wherein the proxy (backup server [0012]) provides the extracted application data blocks (application data  that is backed up [0024]) and VM image to the media server (virtual machine [0017]) at different times, (a time division multiplexed scheme may be used to assign time slots to each virtual machine. Additionally, the VMM 18 may handle the suspending and resuming of virtual machines responsive to suspend and resume commands [0032]) 
Nguyen does not fully disclose wherein the media server is further to: store the hash-map and references for the application data blocks and VM image; access the application data and the VM image using a plurality of references and the hash-map; and restore the application data blocks and the VM image, wherein duplicated data blocks comprise both application data blocks and VM image blocks, wherein at least one VM image block is different from the application blocks, and wherein at least one application block is different from the VM image blocks.
	Mitkar teaches wherein the media server is further to: store the hash-map (signatures (e.g., hashes or cryptographically unique IDs [0202]) and references for the application data blocks and VM image; (pointers that are able to map files and directories to specific memory locations ( e.g., to specific disk blocks) where the data resides, as it existed at the particular point in time. [0194]) access the application data (application data [0199]) and the VM image (images of primary data 112 [0198]) using a plurality of references (pointers [0193]) and the hash-map; (signatures (e.g., hashes or cryptographically unique IDs [0202]) and restore the application data blocks (Fig. 6B application downtime while full restore is imitated  [0034]) and the VM image, (restoring of the backup copy to the destination volume [0414]) wherein duplicated data blocks comprise both application data blocks and VM image blocks, (deduplication of primary or secondary copy data [0136]) wherein at least one VM image block is different from the application blocks, and wherein at least one application block is different from the VM image blocks (such as from primary storage device (s) 104 to secondary storage device(s) 108, from secondary storage device( s) 108 to different secondary storage device( s) 108, from secondary storage devices 108 to primary storage devices 104, or from primary storage device( s) 104 to different
primary storage device(s) 104. [0175])

the effective filing date of the claimed invention to have modified Nguyen to incorporate the teachings of Mitkar wherein store the hash-map and references for the application data blocks and VM image; access the application data and the VM image using a plurality of references and the hash-map; and restore the application data blocks and the VM image, wherein duplicated data blocks comprise both application data blocks and VM image blocks, wherein at least one VM image block is different from the application blocks, and wherein at least one application block is different from the VM image blocks. By doing so a backup copy in some embodiments is generally stored in a
form that is different than the native format, e.g., a backup format. Ibis can be in contrast to the version in primary data 112 from which the backup copy is derived, and which may instead be stored in a native format of the source application (s) 110. In various cases, backup copies can be stored in _a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the original application format. Mitkar [0178]



11 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et 
al. (United States Patent Publication Number 20090313447) hereinafter Nguyen in view of Ayanam et al., (United States Patent Publication Number 20150095597) hereinafter Ayanam
Regarding claim 11 Nguyen teaches the non-transitory machine-readable medium of claim 7.
Nguyen further teaches  wherein the VM image comprises VM image blocks separate from the application blocks, (The virtual machine image is written separately from the metadata and the catalogue to the backup storage medium [0047]) wherein the instructions to place the application in the backup state are further to place the application in an application-consistent state (to provide a consistent state for the application [0053]) by moving application data from memory to a disk (a paging system in which various pages of the memory storing the virtual machine may be paged out to local storage in the computer system [0021]) 
Nguyen does not fully disclose  further comprising instructions to remove duplicated data blocks from the VM image, wherein the duplicated data blocks comprise both application blocks and VM image blocks, wherein at least one VM image block is different from the application blocks, and wherein at least one application block is different from the VM image blocks.  
further comprising instructions to remove duplicated data blocks from 
the VM image, (Fig. 5, (550) deduplicate VM image [0118]) wherein the duplicated data blocks comprise both application blocks and VM image blocks, (the deduplicated data of the storage media comprise applications, data and information of the system  and the primary backup VM image data [0084]) wherein at least one VM image block is different from the application blocks, and wherein at least one application block is different from the VM image blocks.  (see the composition of the deduplicated data in [0084])
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Nguyen to incorporate the teachings Ayanam instructions to remove duplicated data blocks from the VM image, wherein the duplicated data blocks comprise both application blocks and VM image blocks, wherein at least one VM image block is different from the application blocks, and wherein at least one application block is different from the VM image blocks.  By doing so duplicate copies of repeating data are eliminated. Ayanam [0080]

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et 
al. (United States Patent Publication Number 20090313447) hereinafter Nguyen in view of Tse et al. (United States Patent Publication Number 20170220368) hereinafter Tse 
Regarding claim 14 Nguyen teaches the  non-transitory machine-readable medium of claim 7.
Nguyen further teaches  instructions to restore the VM using VM image blocks from the VM image (The backup application 50 may thus support granular
restores (i.e. restores of objects that are less than the full virtual machine image). [0025]) 
Nguyen does not fully disclose and references to the selected application blocks that are stored independently from the VM image and instructions to remove duplicated data blocks from the VM image, store the de-duplicated blocks of the VM image and/or the application blocks to a backup storage device, and make the application data blocks that are part of the VM image unavailable by saving the VM image to the backup storage device without including the application blocks as part of the VM image.  
Ayanam teaches and references to the selected application blocks that are stored independently from the VM image (a reference, such as a pointer, that points to the stored chunk of the reference VM image 1. [0082]) and instructions to remove duplicated data blocks from the VM image, (the repeat and redundant data chunks 194 can be removed to release the memory space of the RAM disk 180 occupied by
the repeat and redundant data chunks 194. As shown in FIG. 4C, the VM image data 182 after deduplication includes only one full reference VM image (the VM image 1) 190, which includes both the unique data chunks 192 and the repeat data chunks 194, and five unique data chunks or fragments of VM images (2-6) 192.   [0082]) store the de-duplicated blocks of the VM image and/or the application blocks to a backup storage device, (Thus, the size of the VM image data 182 can be greatly reduced, allowing the RAM disk 180 to store additional VM images 190 with further deduplication processes.
[0083] [0082]) and make the application data blocks that are part of the VM image unavailable by saving the VM image to the backup storage device without including the application blocks as part of the VM image  (copying the primary backup VM image
data 184 from the local storage 125 to the RAM disk 180. [0131])
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Nguyen to incorporate the teachings wherein references to the selected application blocks that are stored independently from the VM image and instructions to remove duplicated data blocks from the VM image, store the de-duplicated blocks of the VM image and/or the 
stored in the RAM disk; and remove the at least one repeat data chunk for the VM images. Ayanam [0011]
Nguyen does not fully disclose instructions to delete the thin agent from the VM
Tse teaches instructions to delete the thin agent from the VM (the management
server 130 can update or uninstall the thin client 220 through interaction with the management component 221 of the respective devices 110 or 115. [0040])
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Nguyen to incorporate the teachings Tse wherein instructions to delete the thin agent from the VM. By doing so the management component can uninstall the thin client if the user
device is lost or if an employee leaves a job. Tse [0045].

Allowable Subject Matter

8.       Claim 19 is objected to as being dependent upon a rejected base claim 15, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is objected to as being dependent upon a rejected base claim 15, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.      As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion

10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is

is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

11. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the

applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/Kweku Halm/
Examiner
Art Unit 2166
02/20/2021

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166